DETAILED ACTION
This Office Action is in response to Applicant’s amendments filed on 01/26/2021 in response to the Non-Final Office Action dated 10/26/2020.
Claims 1-28 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15-17 and 19 are rejected rejected under 35 U.S.C. 103 as being unpatentable over DALSGAARD (US 2009/0046650 A1) in view of EARNSHAW (US 2011/0035639).
Regarding Claim 1, DALSGAARD discloses a transmission mode switching method, comprising: 
receiving, by a terminal, transmission mode configuration information sent by a base station, wherein the transmission mode configuration information comprises a configuration parameter of a target transmission mode (FIG. 6A or 6B and associated paragraphs, for example, paragraphs [0106]-[0107]).
DALSGAARD does not disclose:
determining, by the terminal, whether downlink control information (DCI) in a preset space is in a specified format, and setting, by the terminal, a current uplink transmission mode to the target transmission mode based on the configuration parameter of the target transmission mode and a result of the determination.
However, EARNSHAW teaches: determining, by the terminal, whether downlink control information (DCI) in a preset space is in a specified format (see [0168]-[0170]), and setting, by the terminal, a current uplink transmission mode to the target transmission mode based on the configuration parameter of the target transmission mode and a result of the determination (FIG. 9 and [0172]-[0181]).  It would see FIG. 9 and [0172]-[0181]). 

Regarding Claim 2, modified DALSGAARD discloses the method according to claim 1, wherein the target transmission mode comprises an asynchronous hybrid automatic repeat request HARQ transmission mode or a synchronous HARQ transmission mode (DALSGAARD: [0106], “This adjustment parameter is employed to gradually change from a synchronous HARQ mode of operation into asynchronous HARQ”). 

Regarding Claim 3, modified DALSGAARD discloses the method according to claim 2, wherein the trigger signaling is downlink control information DCI that comprises a HARQ process identifier, and the target transmission mode is the asynchronous HARQ transmission mode (DALSGAARD: [0106], “a resource scheduling channel (e.g., a PDCCH)”, “SIB signaling”, “This adjustment parameter is employed to gradually change from a synchronous HARQ mode of operation into asynchronous HARQ”, wherein the adjustment parameter is the HARQ identifier because it instructs a change from a synchronous HARQ mode of operation into asynchronous HARQ); and 
wherein setting, by the terminal, a current uplink transmission mode to the target transmission mode if the terminal detects, through listening ( DALSGAARD: [0104], “The process determines the state of the scheduler, for example, whether the scheduler requires greater flexibility to schedule retransmissions (502). The scheduler can transition to an asynchronous HARQ (retransmission) scheduling procedure (503) and the UE may be notified of an adjustment parameter, for example, as next described in FIG. 6A”), trigger signaling in preset space comprises: 
if the terminal detects, through listening in the preset space, the DCI that comprises the HARQ process identifier, setting, by the terminal, the current uplink transmission mode to the asynchronous HARQ transmission mode (DALSGAARD: [0106], “the adjustment parameter may specify a time duration (e.g., a "window," a start time and/or a stop time) for listening to a resource scheduling channel (e.g., a PDCCH). The adjustment parameter is transmitted from one device (e.g., a Node B or a UE) to another device (e.g., a UE or a Node B) using a signaling protocol, such as RRC signaling or SIB signaling”; see [0105],  as mentioned above). 

Regarding Claim 15, DALSGAARD discloses a transmission mode switching apparatus, comprising: 
a receiving module, configured to receive transmission mode configuration information sent by a base station, wherein the transmission mode configuration information comprises a configuration parameter of a target transmission mode (FIG. 2, FIG. 6A or 6B, [0106]-[0107], for example, in [0106], “the synchronous HARQ scheduling procedure is improved by adding an additional adjustment parameter. This adjustment parameter is employed to gradually change from a synchronous HARQ mode of operation into asynchronous HARQ … The adjustment parameter is transmitted from one device (e.g., a Node B or a UE) to another device (e.g., a UE or a Node B) using a signaling protocol, such as RRC signaling or SIB signaling”).
DALSGAARD does not disclose a switching module, configured to: determine whether downlink control information (DCI) in a preset space is in a specified format, and set a current uplink transmission mode to the target transmission mode based on the configuration parameter of the target transmission mode and a result of the determination.
However, EARNSHAW teaches a switching module, configured to: determine whether downlink control information (DCI) in a preset space is in a specified format (see [0168]-[0170]), and set a current uplink transmission mode to the target transmission mode based on the configuration parameter of the target transmission mode and a result of the determination (FIG. 9 and [0172]-[0181]).  It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to include the teachings of EARNSHAW as mentioned above to the method of  DALSGAARD, in order to facilitate a transmission mode change based on preconfigured DCI format as suggested by EARENSHAW (see FIG. 9 and [0172]-[0181]). 

Regarding Claim 16, modified DALSGAARD discloses the apparatus according to claim 15, wherein the target transmission mode comprises an asynchronous hybrid automatic repeat request HARQ transmission mode or a synchronous HARQ transmission mode (DALSGAARD: [0106], “This adjustment parameter is employed to gradually change from a synchronous HARQ mode of operation into asynchronous HARQ”). 

Regarding Claim 17, modified DALSGAARD discloses the apparatus according to claim 16, wherein the trigger signaling is downlink control information DCI that comprises a HARQ process identifier, and the target transmission mode is the asynchronous HARQ transmission mode (DALSGAARD: [0106], “a resource scheduling channel (e.g., a PDCCH)”, “SIB signaling”, “This adjustment parameter is employed to gradually change from a synchronous HARQ mode of operation into asynchronous HARQ”, wherein the adjustment parameter is the HARQ identifier because it instructs a change from a synchronous HARQ mode of operation into asynchronous HARQ); and 
the switching module is specifically configured to: when detecting, through listening in the preset space (DALSGAARD: [0104], “The process determines the state of the scheduler, for example, whether the scheduler requires greater flexibility to schedule retransmissions (502). The scheduler can transition to an asynchronous HARQ (retransmission) scheduling procedure (503) and the UE may be notified of an adjustment parameter, for example, as next described in FIG. 6A”), the DCI that comprises the HARQ process identifier, set the current uplink transmission mode to the asynchronous HARQ transmission mode (DALSGAARD: [0106], “the adjustment parameter may specify a time duration (e.g., a "window," a start time and/or a stop time) for listening to a resource scheduling channel (e.g., a PDCCH). The adjustment parameter is transmitted from one device (e.g., a Node B or a UE) to another device (e.g., a UE or a Node B) using a signaling protocol, such as RRC signaling or SIB signaling”; see [0105],  as mentioned above). 

Regarding Claim 19, modified DALSGAARD discloses the apparatus according to claim 17, wherein the apparatus further comprises a storage module (DALSGAARD: FIG. 2); the receiving module (DALSGAARD: FIG. 2) is further configured to: 
before receiving the transmission mode configuration information sent by the base station, receive semi-persistent scheduling SPS configuration information sent by the base station (DALSGAARD: [0065], “the PDCCH for resource allocation assignment as they may be assigned in a semi-persistent manner”), wherein the SPS configuration information comprises a radio resource allocation parameter ([0065], “the allocation details (e.g., the MCS)”); and the storage module is configured to store the radio resource allocation parameter (DALSGAARD: [0066], “the UE may need to read the AT in order to know when the retransmission is scheduled (i.e., in addition to receiving an actual resource allocation for regular communication and/or possible changes to a former allocation)”; [0155], “storing the information (e.g., prior to transmission or retransmission)”, see also [0065]-[0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DALSGAARD and EARNSHAW as applied in Claim 1 and 15, and further in view of KO (US 2013/0021991 A1).
Regarding Claim 4, modified DALSGAARD discloses the method according to claim 3. 
modified DALSGAARD does not disclose: wherein the DCI that comprises the HARQ process identifier comprises a 5-bit modulation and coding scheme MCS field, a 3-bit or 6-bit precoding field, and a 3-bit HARQ process number field; and 
the HARQ process number field is used to indicate the HARQ process identifier.
However,  However, KO teaches:
wherein the DCI that comprises the HARQ process identifier comprises a 5-bit modulation and coding scheme MCS field, a 3-bit or 6-bit precoding field, and a 3-bit HARQ process number field ([0185], Table 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of KO as mentioned above to the method of DALSGAARD and it would have been an obvious design of choice to one of ordinary skill in the art before the effective filing date of the claimed invention to use the HARQ process number field to indicate the HARQ process identifier, in order to identify a HARQ process and support the DCI formats for dual-layer beamforming and single-layer beamforming set to have the same size, and dynamic mode adaptation of SU-MIMO and MU-MIMO and dynamic rank adaptation of rank 1 and rank 2 that may be implemented as suggested by KO (see [0184]-[0185]).

Regarding Claim 5, modified DALSGAARD discloses the method according to claim 4.
DALSGAARD discloses wherein before the receiving, by a terminal, transmission mode configuration information sent by a base station, the method further comprises: 
receiving, by the terminal, semi-persistent scheduling SPS configuration information sent by the base station ([0065], “the PDCCH for resource allocation assignment as they may be assigned in a semi-persistent manner”), wherein the SPS configuration information comprises a radio resource allocation parameter ([0065], “the allocation details (e.g., the MCS)”); and storing, by the terminal, the radio resource allocation parameter ( [0066], “the UE may need to read the AT in order to know when the retransmission is scheduled (i.e., in addition to receiving an actual resource allocation for regular communication and/or possible changes to a former allocation)”; [0155], “storing the information (e.g., prior to transmission or retransmission)”, see also [0065]-[0066]). 

Regarding Claim 18, modified DALSGAARD discloses the apparatus according to claim 17. 
modified DALSGAARD does not disclose: 
wherein the DCI that comprises the HARQ process identifier comprises a 5-bit modulation and coding scheme MCS field, a 3-bit or 6-bit precoding field, and a 3-bit HARQ process number field; and 
the HARQ process number field is used to indicate the HARQ process identifier. 
However,  However, KO teaches:
wherein the DCI that comprises the HARQ process identifier comprises a 5-bit modulation and coding scheme MCS field, a 3-bit or 6-bit precoding field, and a 3-bit HARQ process number field ([0185], Table 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of KO as mentioned above to the method of DALSGAARD and it would have been an obvious design of choice to one of ordinary skill in the art before the effective filing date of the claimed invention to use the HARQ process number field to indicate the HARQ process identifier, in order to identify a HARQ process and support the DCI formats for dual-layer beamforming and single-layer beamforming set to have the same size, and dynamic mode adaptation of SU-MIMO and MU-MIMO and dynamic rank adaptation of rank 1 and rank 2 that may be implemented as suggested by KO (see [0184]-[0185]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DALSGAARD, EARNSHAW, KO and further in view of PAPASAKELLARIOU (US 2017/0273056 A1).
Regarding Claim 6, modified DALSGAARD discloses the method according to claim 5, wherein the DCI that comprises the HARQ process identifier comprises a 2-bit redundancy version RV field (KO: [0185], Table 24, “redundancy version”; [0082], “RV is redundancy version information indicating which subpacket is retransmitted in case of retransmission”, wherein a retransmission would indicate a valid DCI). 20170273056, [0152]
modified DALSGAARD does not disclose a value of the RV field is used to indicate whether the DCI that comprises the HARQ process identifier is valid DCI.
However, PAPASAKELLARIOU teaches:
a value of the RV field is used to indicate whether the DCI that comprises the HARQ process identifier is valid DCI ( [0152], “the UE uses a first predetermined RV value, such as a RV value of 2, for a retransmission of a data transport block corresponding to a HARQ process indicated by the HARQ process number field 1330. When the value of the NDI field is 1, the UE uses a second predetermined RV value, such as a RV value of 0, for a new transmission of a data TB corresponding to a HARQ process indicated by the HARQ process number field 134”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PAPASAKELLARIOU as mentioned above to the method of DALSGAARD, in order to meet the high growth in mobile data traffic and support new applications and deployments, improvements in radio interface efficiency and coverage as suggested by PAPASAKELLARIOU (see [0003]-[0011]). 

Claims 7-8, 13-14, 20-22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over DALSGAARD, EARNSHAW and further in view of PAPASAKELLARIOU (US 2017/0273056 A1).
Regarding Claim 7, modified DALSGAARD discloses the method according to claim 2, wherein the trigger signaling is downlink control information DCI, and the target transmission mode is the synchronous HARQ transmission mode; and wherein setting, by the terminal, a current uplink transmission mode to the target transmission mode if the terminal detects, through listening, trigger signaling in preset space comprises: if the terminal detects, through listening, in the preset space, setting, by the terminal, the current uplink transmission mode to the synchronous HARQ transmission mode (see Examiner’s response in Claims 1-2).
modified DALSGAARD does not disclose the DCI in format 0 or DCI in format 4.
However, PAPASAKELLARIOU teaches the DCI in format 0 or DCI in format 4 ([0096], “a DCI format 0 for PUSCH scheduling”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PAPASAKELLARIOU as mentioned above to the method of DALSGAARD, in order to schedule PUSCH transmission. 

Regarding Claim 8, modified  DALSGAARD discloses the method according to claim 7.
modified DALSGAARD further discloses wherein before the receiving, by a terminal, transmission mode configuration information sent by a base station, the method further comprises: 
receiving, by the terminal, semi-persistent scheduling SPS configuration information sent by the base station (DALSGAARD: [0065], “the PDCCH for resource allocation assignment as they may be assigned in a semi-persistent manner”), wherein the SPS configuration information comprises a radio resource allocation parameter (DALSGAARD: [0065], “the allocation details (e.g., the MCS)”); and storing, by the terminal, the radio resource allocation parameter (DALSGAARD: [0066], “the UE may need to read the AT in order to know when the retransmission is scheduled (i.e., in addition to receiving an actual resource allocation for regular communication and/or possible changes to a former allocation)”; [0155], “storing the information (e.g., prior to transmission or retransmission)”, see also [0065]-[0066]).

Regarding Claim 20, modified DALSGAARD discloses the apparatus according to claim 19. 
modified DALSGAARD does not disclose: wherein the DCI that comprises the HARQ process identifier comprises a 2-bit redundancy version RV field, and a value of the RV field is used to indicate whether the DCI that comprises the HARQ process identifier is valid DCI. 
However, PAPASAKELLARIOU teaches: wherein the DCI that comprises the HARQ process identifier comprises a 2-bit redundancy version RV field, and a value of the RV field is used to indicate whether the DCI that comprises the HARQ process identifier is valid DCI ([0099], Table 1; [0152], “the UE uses a first predetermined RV value, such as a RV value of  2, for a retransmission of a data transport block corresponding to a HARQ process indicated by the HARQ process number field 1330. When the value of the NDI field is 1, the UE uses a second predetermined RV value, such as a RV value of 0, for a new transmission of a data TB corresponding to a HARQ process indicated by the HARQ process number field 134”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PAPASAKELLARIOU as mentioned above to the method of DALSGAARD, in order to schedule PUSCH transmission. 

Regarding Claim 21, modified DALSGAARD discloses the apparatus according to claim 16, wherein the trigger signaling is downlink control information DCI, and the target transmission mode is the synchronous HARQ transmission mode; and wherein setting, by the terminal, a current uplink transmission mode to the target transmission mode if the terminal detects, through listening, trigger signaling in preset space comprises: if the terminal detects, through listening, in the preset space, setting, by the terminal, the current uplink transmission mode to the synchronous HARQ transmission mode (see Examiner’s response in Claims 15-16).
modified DALSGAARD does not disclose the DCI in format 0 or DCI in format 4.
However, PAPASAKELLARIOU teaches the DCI in format 0 or DCI in format 4 ( [0096], “a DCI format 0 for PUSCH scheduling”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PAPASAKELLARIOU as mentioned above to the method of DALSGAARD, in order to schedule PUSCH transmission. 

Regarding Claim 22, modified DALSGAARD discloses the apparatus according to claim 21.
DALSGAARD further discloses: 
wherein the apparatus further comprises a storage module (FIG. 2); 
the receiving module (FIG. 2) is further configured to: 
before receiving the transmission mode configuration information sent by the base station, receive semi-persistent scheduling SPS configuration information sent by the base station ([0065], “the PDCCH for resource allocation assignment as they may be assigned in a semi-persistent manner”), wherein the SPS configuration information comprises a radio resource allocation parameter ( [0065],” the allocation details (e.g., the MCS) ”); and the storage module is configured to store the radio resource allocation parameter ([0066], “the UE may need to read the AT in order to know when the retransmission is scheduled (i.e., in addition to receiving an actual resource allocation for regular communication and/or possible changes to a former allocation)”; [0155], “storing the information (e.g., prior to transmission or retransmission)”, see also [0065]-[0066]).

Regarding Claims 13 and 27, modified DALSGAARD discloses the method according to claims 8 and 22. 
modified DALSGAARD does not disclose: wherein after the setting a current uplink transmission mode to the target transmission mode, the method further comprises: 
releasing, by the terminal, the stored radio resource allocation parameter.
However, EARNSHAW further teaches:
wherein after the setting a current uplink transmission mode to the target transmission mode ([0070], “reconfigure the physical channel configuration in accordance with the received physicalConfigDedicated”), the method further comprises: 
releasing, by the terminal, the stored radio resource allocation parameter ([0072], “if the configured transmissionMode is not `tm3` or `tm4` release ri-ConfigIndex in cqi-ReportPeriodic, if previously configured”; [0074], “release ri-ConfigIndex in cqi-ReportPeriodic, if previously configured”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of EARNSHAW as mentioned above to the method of DALSGAARD, in order to HARQ operations during transmission mode changes  (see EARNSHAW, [0001]-[0004]).

Regarding Claims 14 and 28, modified DALSGAARD discloses the method according to claim 13 and 22. 
modified DALSGAARD does not disclose: 
wherein after the setting, by the terminal, a current uplink transmission mode to the target transmission mode if the terminal detects, through listening, trigger signaling in preset space, the method further comprises: 
clearing, by the terminal, a HARQ buffer of the terminal.
However, EARNSHAW further teaches:
 wherein after the setting, by the terminal, a current uplink transmission mode to the target transmission mode if the terminal detects, through listening, trigger signaling in preset space ([0070], “reconfigure the physical channel configuration in accordance with the received physicalConfigDedicated”; FIG. 2, [0078]-[0080], “the procedure proceeds to block 214 in which all downlink HARQ buffers are flushed”), the method further comprises: 
clearing, by the terminal, a HARQ buffer of the terminal (FIG. 2, [0078]-[0080], ““the procedure proceeds to block 214 in which all downlink HARQ buffers are flushed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of EARNSHAW as mentioned above to the method of DALSGAARD, in order to HARQ operations during transmission mode changes  (see EARNSHAW, [0001]-[0004]).
 
Claims 9-12 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over DALSGAARD, EARNSHAW and PAPASAKELLARIOU and further in view of PELLETIER (US 2012/0281566 A1).
Regarding Claim 9, modified DALSGAARD discloses the method according to claim 8.
modified DALSGAARD does not disclose wherein the trigger signaling is trigger signaling scrambled by using an SPS cell radio network temporary identifier C-RNTI.
However, PELLETIER teaches: 
wherein the trigger signaling is trigger signaling scrambled by using an SPS cell radio network temporary identifier C-RNTI ( [0061], “the WTRU may monitor one or more RNTIs for grants, assignments, and other control information from the eNB … a cell RNTI (C-RNTI), a temporary C-RNTI, a semi-persistent scheduling C-RNTI (SPS-C-RNTI), …The C-RNTI is a WTRU-specific RNTI used to decode a PDCCH for contention-free grants and assignments, for example, for DCIs in the WTRU-specific search space”; [0190], “the WTRU may transmit HARQ A/N feedback (e.g., on a PUCCH) after receiving the downlink transmission … the WTRU operating in a dormant mode may receive and decode control signaling on a PDCCH (e.g., scrambled using a C-RNTI) that orders the WTRU to perform a random access procedure, in particular, if the WTRU does not have a valid TA. The WTRU may receive and decode control signaling (e.g., an uplink grant) on a PDCCH (e.g., scrambled using C-RNTI) for an uplink transmission on a dedicated PUSCH resource, if the WTRU has a valid TA”, wherein the a SPS C-RNTI can be used to scramble the trigger signaling, as shown in [0064] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PELLETIER as mentioned above to the method of DALSGAARD, in order to monitor one or more RNTIs for grants, assignments, and other control information from the eNB for supporting uplink HARQ transmissions as suggested by PELLETIER (see [0061]-[0064] and [0190]) .
 
Regarding Claim 10, modified DALSGAARD discloses the method according to claim 9.
DALSGAARD further discloses wherein the trigger signaling scrambled by using the SPS C-RNTI comprises a new resource allocation parameter ( [0065], “the allocation details (e.g., the MCS)”); and after the setting, by the terminal, a current uplink transmission mode to the target transmission mode (see Examiner’s response in Claims 1-8), the method further comprises: 
updating, by the terminal, the stored radio resource allocation parameter to the new resource allocation parameter ( [0065]-[0074], “if the network (e.g., scheduler) desires flexibility and/or to change one or more of the allocation details (e.g., the MCS), the UE can be informed through the PDCCH”, “a new parameter may be used to inform the UE about the scheduling window for HARQ retransmissions … which indicates the time duration in which the UE should listen for resource scheduling allocation information (e.g., transmitted via the PDCCH)--for possible scheduling resources associated with HARQ retransmissions”, wherein the new parameter is updated when it is already used). 

Regarding Claim 11, modified DALSGAARD discloses the method according to claim 8.
modified DALSGAARD does not disclose wherein the trigger signaling is trigger signaling scrambled by using a C-RNTI.
However, PELLETIER teaches: 
wherein the trigger signaling is trigger signaling scrambled by using an SPS cell radio network temporary identifier C-RNTI ( [0061], “the WTRU may monitor one or more RNTIs for grants, assignments, and other control information from the eNB … a cell RNTI (C-RNTI), a temporary C-RNTI, a semi-persistent scheduling C-RNTI (SPS-C-RNTI), …The C-RNTI is a WTRU-specific RNTI used to decode a PDCCH for contention-free grants and assignments, for example, for DCIs in the WTRU-specific search space”; [0190], “the WTRU may transmit HARQ A/N feedback (e.g., on a PUCCH) after receiving the downlink transmission … the WTRU operating in a dormant mode may receive and decode control signaling on a PDCCH (e.g., scrambled using a C-RNTI) that orders the WTRU to perform a random access procedure, in particular, if the WTRU does not have a valid TA. The WTRU may receive and decode control signaling (e.g., an uplink grant) on a PDCCH (e.g., scrambled using C-RNTI) for an uplink transmission on a dedicated PUSCH resource, if the WTRU has a valid TA”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PELLETIER as mentioned above to the method of DALSGAARD, in order to monitor one or more RNTIs for grants, assignments, and other control information from the eNB for supporting uplink HARQ transmissions as suggested by PELLETIER (see [0061]-[0064] and [0190]) .

Regarding Claim 12, modified DALSGAARD discloses the method according to claim 11. 
modified DALSGAARD discloses wherein the trigger signaling scrambled by using the C-RNTI comprises a new resource allocation parameter (DALSGAARD: [0106], “an additional adjustment parameter”, “RRC signaling or SIB signaling”); and 
after the setting, by the terminal, a current uplink transmission mode to the target transmission mode (DALSGAARD: [0106], “to gradually change from a synchronous HARQ mode of operation into asynchronous HARQ”), the method further comprises: 
transmitting, by the terminal, data based on the new resource allocation parameter during a most recent data transmission (DALSGAARD: [0110], “new data transmissions and data retransmissions” ). 

Regarding Claim 23, modified DALSGAARD discloses the apparatus according to claim 22. 
modified DALSGAARD does not disclose wherein the trigger signaling is trigger signaling scrambled by using an SPS cell radio network temporary identifier C-RNTI.
However, PELLETIER teaches: 
wherein the trigger signaling is trigger signaling scrambled by using an SPS cell radio network temporary identifier C-RNTI ( [0061], “the WTRU may monitor one or more RNTIs for grants, assignments, and other control information from the eNB … a cell RNTI (C-RNTI), a temporary C-RNTI, a semi-persistent scheduling C-RNTI (SPS-C-RNTI), …The C-RNTI is a WTRU-specific RNTI used to decode a PDCCH for contention-free grants and assignments, for example, for DCIs in the WTRU-specific search space”; [0190], “the WTRU may transmit HARQ A/N feedback (e.g., on a PUCCH) after receiving the downlink transmission … the WTRU operating in a dormant mode may receive and decode control signaling on a PDCCH (e.g., scrambled using a C-RNTI) that orders the WTRU to perform a random access procedure, in particular, if the WTRU does not have a valid TA. The WTRU may receive and decode control signaling (e.g., an uplink grant) on a PDCCH (e.g., scrambled using C-RNTI) for an uplink transmission on a dedicated PUSCH resource, if the WTRU has a valid TA”, wherein the a SPS C-RNTI can be used to scramble the trigger signaling, as shown in [0064] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PELLETIER as mentioned above to the method of DALSGAARD, in order to monitor one or more RNTIs for grants, assignments, and other control information from the eNB for supporting uplink HARQ transmissions as suggested by PELLETIER (see [0061]-[0064] and [0190]) .

Regarding Claim 24, modified DALSGAARD discloses the apparatus according to claim 23. 
modified DALSGAARD further discloses wherein the apparatus further comprises 
an updating module (DALSGAARD: FIG. 2); 
the trigger signaling scrambled by using the SPS C-RNTI  (see Examiner’s response in Claim 23) comprises a new resource allocation parameter (DALSGAARD: [0065], “the allocation details (e.g., the MCS)”); and the updating module is configured to: 
after the switching module sets the current uplink transmission mode to the target transmission mode, update the stored radio resource allocation parameter to the new resource allocation parameter (DALSGAARD: [0065]-[0074], “if the network (e.g., scheduler) desires flexibility and/or to change one or more of the allocation details (e.g., the MCS), the UE can be informed through the PDCCH”, “a new parameter may be used to inform the UE about the scheduling window for HARQ retransmissions … which indicates the time duration in which the UE should listen for resource scheduling allocation information (e.g., transmitted via the PDCCH)--for possible scheduling resources associated with HARQ retransmissions”, wherein the new parameter is updated when it is already used). 

Regarding Claim 25, modified DALSGAARD discloses the apparatus according to claim 22. 
modified DALSGAARD does not disclose wherein the trigger signaling is trigger signaling scrambled by using a C-RNTI.
However, PELLETIER teaches: 
wherein the trigger signaling is trigger signaling scrambled by using an SPS cell radio network temporary identifier C-RNTI ( [0061], “the WTRU may monitor one or more RNTIs for grants, assignments, and other control information from the eNB … a cell RNTI (C-RNTI), a temporary C-RNTI, a semi-persistent scheduling C-RNTI (SPS-C-RNTI), …The C-RNTI is a WTRU-specific RNTI used to decode a PDCCH for contention-free grants and assignments, for example, for DCIs in the WTRU-specific search space”; [0190], “the WTRU may transmit HARQ A/N feedback (e.g., on a PUCCH) after receiving the downlink transmission … the WTRU operating in a dormant mode may receive and decode control signaling on a PDCCH (e.g., scrambled using a C-RNTI) that orders the WTRU to perform a random access procedure, in particular, if the WTRU does not have a valid TA. The WTRU may receive and decode control signaling (e.g., an uplink grant) on a PDCCH (e.g., scrambled using C-RNTI) for an uplink transmission on a dedicated PUSCH resource, if the WTRU has a valid TA”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PELLETIER as mentioned above to the method of DALSGAARD, in order to monitor one or more RNTIs for grants, assignments, and other control information from the eNB for supporting uplink HARQ transmissions as suggested by PELLETIER (see [0061]-[0064] and [0190]) .

Regarding Claim 26, modified DALSGAARD discloses the apparatus according to claim 25. 
modified DALSGAARD further discloses wherein the apparatus further comprises 
a transmission module (DALSGAARD: FIG. 2); 
the trigger signaling scrambled by using the C-RNTI (see Examiner’s response in Claim 25) comprises a new resource allocation parameter (DALSGAARD: [0065], “the allocation details (e.g., the MCS)”); and the transmission module is configured to: 
after the switching module sets the current uplink transmission mode to the target transmission mode, transmit data based on the new resource allocation parameter during a most recent data transmission (DALSGAARD: [0065]-[0074], “if the network (e.g., scheduler) desires flexibility and/or to change one or more of the allocation details (e.g., the MCS), the UE can be informed through the PDCCH”, “a new parameter may be used to inform the UE about the scheduling window for HARQ retransmissions … which indicates the time duration in which the UE should listen for resource scheduling allocation information (e.g., transmitted via the PDCCH)--for possible scheduling resources associated with HARQ retransmissions”, wherein the new parameter is updated when it is already used).

Response to Arguments
Applicant’s arguments file don 01/26/2021 have been fully considered, but are moot in view of new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416